Title: Thomas Jefferson to William Fleming, 24 July 1809
From: Jefferson, Thomas
To: Fleming, William


          Dear Sir  Monticello July 24. 09
          The settlement of the accounts in Gilliam’s suit, to which we were summoned on the 1st of Aug. has, on my request, been postponed to the 20th of Oct. I was induced to ask it by the improbability of getting an effectual meeting at Richmond during the sickly season, & my extreme anxiety to have an effectual meeting & final settlement of those accounts. it is on this ground I earnestly pray you to be so good as to attend then. your intimacy with the transactions preceding B. Skelton’s death, & mine with the subsequent part of them, makes our presence indispensably necessary to a fair settlement, to which our families would be entirely incompetent, & might thereby be extremely injured, were the case to lie over till we are dead. you too were present also at the preceding meeting where Jerman Baker acting for M. Skelton & in his presence, went over the vouchers, & passed most of the articles by marking them thus  with his pen; which account with these marks I have to produce. I hope therefore you will meet us, & I think a single day will suffice to go through the accounts. I propose to be at Eppington some days before the meeting, & if I can, with any convenience, I will have the pleasure of seeing you at your own house on my way. this however must depend on my being able to get from home in time. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        